Mr. Justice Gordon
delivered the opinion of the court
Conner, the collector of delinquent taxes for the 8th ward of the city of Pittsburgh, had no right to charge fees of any kind, hence his case does not come within the Pee Bill. Act of 1814, and consequently not within its penalty. The Act of the 8th of April, 1864, allows him to collect from the delinquent tax-payer ten per centum in addition to the amount of the tax, and this ten per centum is his full compensation, and any additional charge of any kind is illegal and void. Moreover, his warrant to the constable was altogether ultra vires: he had no power to issue such a writ, and the constable had no power to execute it. The only legal warrant was that of the treasurer to Conner; this was his authority tó demand and collect the taxes found in his schedule, and he liad no power to delegate that authority, by his waiTant or otherwise, to some other person. Under tlie act of 1834, he might, with the approbation of the treasurer, employ a suitable person to act for him “ in the execution of his warrant ” ; that is, the warrant issued to him by the treasurer. Hence, his deputy, if he has one, acts under the same power that he does. All this is very plain and obvious to any one who takes the pains to read the provisions of the statute, and how this collector and the constable, to whom he directed his sham warrant, came to pursue the course they did, is a matter hard to understand.
But notwithstanding the illegality of the proceedings of these officers; though they were clearly guilty of extortion and might have been punished therefor, we must agree with the court below that they were not amenable to the penalty prescribed by the 26th section of the Act of the 28th March 1814.
Judgment affirmed.